                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
               Plaintiff,                           §
v.                                                  §
                                                    §    CRIMINAL ACTION NO. 4:13-CR-147
PETER PETSCHE,                                      §
                                                    §
               Defendant.                           §


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on July 5, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Brian O’Shea. The Government was represented by Ernest

Gonzalez.

       Peter Petsche was sentenced on July 31, 2014, before The Honorable Marcia A. Crone of

the Eastern District of Texas after pleading guilty to the offense of Felon in Possession of Firearms,

a Class C felony. This offense carried a statutory maximum imprisonment term of 10 years. The

guideline imprisonment range, based on a total offense level of 21 and a criminal history category

of IV, was 57 to 71 months. Peter Petsche was subsequently sentenced to 64 months imprisonment

followed by a 3-year term of supervised release subject to the standard conditions of release, plus

special conditions to include financial disclosure, participation in drug treatment and testing, and

a $100 special assessment fee. On July 30, 2018, Peter Petsche completed his period of

imprisonment and began service of the supervision term.




REPORT AND RECOMMENDATION – Page 1
       On June 19, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

for Offender Under Supervision [Dkt. 53, Sealed]. The Petition asserted that Defendant violated

four (4) conditions of supervision, as follows: (1) The defendant shall not commit another federal,

state, or local crime; (2) The defendant shall not unlawfully possess a controlled substance. The

defendant shall refrain from any unlawful use of a controlled substance; (3) The defendant shall

refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer

any controlled substance or any paraphernalia related to any controlled substances, except as

prescribed by a physician; and (4) [The defendant] shall participate in a program of testing and

treatment for drug abuse, under the guidance and direction of the U.S. Probation office, until such

time as the defendant is released from the program by the probation officer.

       The Petition alleges that Defendant committed the following acts: (1) On January 25, 2019,

the defendant was arrested by the Lone Oak, Texas, Police Department for Possession of a

Controlled Substance Penalty Group 1<1 Gram - Heroin, and Possession of Drug Paraphernalia.

On January 26, 2019, the defendant was released on a $20,000 bond and conditions of bond

supervision through the 345th Judicial District Court of Hunt County, Texas. On May 31, 2019,

the defendant was arrested on a warrant out of Hunt County for violating the conditions of his

bond supervision. On June 10, 2019, the defendant was released on a $30,000 bond and conditions

of bond supervision. On March 8, 2019, the defendant was arrested by the Denison, Texas, Police

Department for Public Intoxication. He was released that same day on a personal recognizance

bond and ordered to appear in Denison Municipal Court in Denison, Texas, on March 29, 2019.

On March 29, 2019, the defendant paid a $200 fine to the City of Denison; (2), (3), On December

18, 2018, the defendant submitted a urine specimen at the U.S. Probation Office in Plano, Texas,




REPORT AND RECOMMENDATION – Page 2
that tested positive for opiates and marijuana. The specimen was sent to Alere Toxicology for

testing and it was confirmed positive for marijuana, Codeine, and Morphine and was also diluted.

On December 28, 2018, the defendant submitted a urine specimen at On-Scene Drug Screens in

Sherman, Texas, that tested positive for Opiates. The specimen was sent to Alere Toxicology for

testing, and it came back positive for Codeine and Morphine and was also diluted. On May 15,

2019, the defendant submitted a urine specimen that tested positive for marijuana. The defendant

admitted that he used marijuana. On May 16, 2019, the defendant gave a written admission to his

bond supervision officer in Hunt County, Texas, that he used marijuana on April 20, 2019; and

(4) On December 14, 2018, and December 17, 2018, the defendant failed to submit to random drug

testing as directed. On March 1, and March 8, 2019, the defendant failed to show for his counseling

appointments at Texoma Counseling Associates.

       Prior to the Government putting on its case, Defendant entered a plea of true to allegations

2, 3 and 4 of the Petition. Having considered the Petition and the plea of true to all allegations,

with the exception of allegation 1 which the Government requested to dismiss at hearing, the Court

finds that Defendant did violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                    RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of twelve months and one day, to run consecutively to any term of

imprisonment imposed by any state court related to allegation 1, with a term of supervised release

of twelve months to follow.



REPORT AND RECOMMENDATION – Page 3
       The Court further recommends the imposition of the following special condition: You

must participate in an inpatient program of testing and treatment for substance abuse and follow

the rules and regulations of that program until discharged. The probation officer, in consultation

with the treatment provider, will supervise your participation in the program. You must pay any

cost associated with treatment and testing.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

FCI Fort Worth, if appropriate.

       SIGNED this 9th day of July, 2019.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




REPORT AND RECOMMENDATION – Page 4
